DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for patent filed on 22 December 2020. Claims 1-19 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for some limitations in claims 4 and 8 described below.


Claim 4 recites “a candidate group to which each of the M physical ports of the kth Network device belongs”. The lack of reference to “acquiring a Kth network device” has not previously cited, which results in an unclear scope of protection of the claim.

Claim 8 recites “the in-group average 15time skew is an average value of information reception time skews between J-1 physical ports in the initial candidate group other than a physical port fastest in receiving information sent by a peer physical port of a physical link and the fastest physical port”, no “fastest physical port” has been mentioned before, and the basis for reference is lacking, thereby making the scope of protection of the claims unclear and inconsistent.
Claims 5-7 depend on claims 4, therefore, they are rejected under the same rationale

Claims 1-19 will be allowed upon correcting the deficiency cited above in regard to claims 4 and 8.

The prior art alone and in combination fails to suggest and teach the combination of the steps 
wherein the M physical ports of the first network device are connected to M physical ports of a second network device to form M physical links, when a member quantity I of a candidate group is greater than 1, an information reception time skew between an ith physical port in the candidate group and a slowest physical port in the candidate group is not greater than a time skew tolerance of the ith physical port, and the ith physical port is a physical port in the candidate 10group other than the slowest physical port, and the slowest physical port in the candidate group is a physical port in the candidate group slowest in receiving information sent by a peer physical port of a physical link, wherein M is an integer greater than 1, and i is an integer ranging from 1 to I- 1.
In other words, the method enables allocating candidate groups to different physical ports according to the speed at, which the physical ports receive information, and configuring a link group according to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454